IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 20, 2008
                                 No. 06-51634
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ENRIQUE OLIVARES-ARREGUIN,                 also   known     as   Marco    Antonio
Alcanta-Ayala

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-2066-ALL


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Enrique Olivares-Arreguin has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Olivares-Arreguin has filed a response. The
record is insufficiently developed to allow consideration at this time of Olivares-
Arreguin’s claims of ineffective assistance of counsel. See United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Our independent review of the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-51634

record, counsel’s brief, and Olivares-Arreguin’s response discloses no
nonfrivolous issue for appeal.    Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Olivares-Arreguin’s
motion for the appointment of substitute counsel is DENIED.




                                      2